Citation Nr: 1122857	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-44 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 25, 2010 Board decision that denied service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to November 1973.

In an October 2010 decision, the Board of Veterans' Appeals (Board) denied the Veteran's claim of entitlement to service connection for hepatitis C.  In November 2010 and January 2010, the Board received statements indicating that the Veteran wished to file a motion for reconsideration or, in the alternative, a claim of clear and unmistakable error in the October 25, 2010 Board decision.  


FINDING OF FACT

The Board's October 2010 denial of service connection for hepatitis C is a final decision, and such decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The Board's October 2010 denial of service connection for hepatitis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 and implementing regulations do not apply in this case because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009);  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).

In general, a previous determination that is final and binding will be accepted as correct and may only be reversed or amended where the evidence establishes that such determination was the result of CUE.  A request for reversal or revision of a Board decision on such basis will be decided by the Board, without referral to any adjudicative or hearing official acting on behalf of VA's Secretary.  All final decisions of the Board are subject to review on the basis of CUE except for decisions on issues which have been appealed to and decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error that compels the conclusion that the result would have been manifestly different but for the error.  Three criteria must be met to succeed on a CUE claim.  First, it must be shown that either the correct facts, as they were known at the time, were not before the Board, or the existing statutory or regulatory provisions at the time were incorrectly applied.  There must be more than simple disagreement as to how the facts were weighed or evaluated.  Second, the error must be the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The error must be undebatable, such that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  For this reason, the benefit of the doubt rule set forth in 38 U.S.C.A. § 5107(b) does not apply.  Third, a determination that there was CUE must be based on the record and law that existed at the time of the prior decision.  See 38 C.F.R. §§ 20.1403, 20.1411; see also Bouton v. Peake, 23 Vet. App. 70, 71-72 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

A motion based on CUE must state the alleged error(s) of fact or law with specificity and provide reasons why the result would have been manifestly different but for the alleged error(s).  General, non-specific allegations of error are insufficient.  If such pleading requirements are not met, the claim may not be denied but, rather, must be dismissed without prejudice.  See 38 C.F.R. § 20.1404(b); see also Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003); Gober, 234 F.3d 682.  Where a claimant is unrepresented, the motion must be read liberally to determine whether these pleading requirements have been met.  See Robinson, 557 F.3d at 1358-59; see also Andrews v. Nicholson, 421 F.3d 1278, 1282-84 (Fed. Cir. 2005); Roberson v. Principi, 251 F.3d 1378, 1380-84 (Fed. Cir. 2001).

Here, in an October 2010 decision, the Board denied the Veteran's service connection claim for hepatitis C.  As the Veteran was notified of such adverse determination and did not appeal the Board's decision to a court of competent jurisdiction, but, rather, alleged CUE as set forth below, the October 2010 decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In November 2010 and January 2011 statements, the Board received statements indicating that the Veteran wished to file a motion for reconsideration or, in the alternative, a claim of clear and unmistakable error in the October 25, 2010 Board decision.  Based on a review of his statements, the Board finds that the Veteran met the pleading requirements for this issue.  See 38 C.F.R. § 20.1404(b); see also Simmons, 17 Vet. App. at 111-15.  Specifically, the Veteran alleges clear and unmistakable error in the analysis of the medical evidence of record.  His statements set forth numerous allegations of error in the reading and interpretation of the medical evidence before the Board in October 2010.

Regulations in effect at the time of the October 2010 Board decision provided that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provided that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Additionally, at the time of the October 2010 Board decision, the law also provided that, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Also at the time of the October 2010 Board decision, VA regulations provided that service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In October 2010, the Board determined that hepatitis C was not shown in service or for many years thereafter, and infection with hepatitis C was more likely due to post-service heroin use.

The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  In October 2010, the Board considered all of the evidence of record, including the Veteran's contentions and statements regarding pain and other symptoms in service, and determined that the medical evidence was against the claim.  The Board considered a 2004 opinion of a physician favorable to the Veteran and found it unpersuasive as it relied on statements of the Veteran denying a history of drug use.  Rather, the Board found that the opinion of the June 2010 medical expert, an expert in infectious diseases, was more persuasive in that it discussed the Veteran's specific case and risk factors in determining his conclusions.  In addition, the Board considered the Veteran's lay statements regarding his symptomatology, but determined that, as a lay person, he was not competent to render a diagnosis.  Therefore, the conclusion reached by the Board in the October 2010 decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect. 

In challenging the October 2010 Board decision on the basis of CUE, the Veteran has cited to and summarized his various statements and contentions and the medical evidence that he contends supports his claim.  However, to the extent that the Veteran may disagree with how the facts were weighed or evaluated by the Board in reaching its decision in October 2010, the Board emphasizes that such disagreement with how the facts were weighed is insufficient to constitute CUE.  Id.  The Board observes that the Veteran's remedy at that time was to appeal the October 2010 decision.  He did not do so and the Board may not now reweigh the facts as considered by the Board in October 2010.

For the foregoing reasons, the Board finds that the Board's October 2010 decision was reasonably supported by the evidence of record and was consistent with the laws and regulations governing service connection then in effect such that the decision made was not clearly and unmistakably erroneous and revision is not warranted.  As such, the Veteran fails to establish CUE in the October 2010 Board decision with respect to the denial of his service connection claim for hepatitis C, and his claim must be denied.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.


ORDER

The Board's October 2010 denial of service connection for hepatitis C was not clearly and unmistakably erroneous, and the appeal is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


